NO. 07-08-0182-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      MAY 23, 2008

                          ______________________________

                    IN RE DIANE GARRETT, AS NEXT FRIEND OF
                          CHEYENNE GARRETT, A MINOR
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Relator Diane Garrett, as next friend of Cheyenne Garrett, petitions this court for a

writ of mandamus ordering the respondent trial court judge to vacate an order transferring

venue of her underlying suit from Lubbock County to Scurry County. We will deny relator’s

petition.


       Relator filed the underlying lawsuit in Lubbock County alleging that Brandon Garrett

was killed in the course and scope of employment with real party in interest Patterson-UTI

Drilling Co., L.P., as a result of the gross negligence of Patterson-UTI and real party in

interest Ricky White.1 Patterson and White responded with motions to transfer venue to

       1
          Relator’s pleadings assert White was the tool pusher on Patterson-UTI’s drilling
rig at the time of Brandon Garrett’s death and was a vice-principal of Patterson-UTI. It is
not disputed that Patterson-UTI is a subscriber to workers’ compensation insurance. See
Tex. Lab. Code Ann. § 408.001 (a) & (b) (Vernon 2006) (providing recovery of workers’
Scurry County. They asserted that because venue in Lubbock County depended on

White’s presence in the suit, and as the claims alleged against White could not be

maintained as a matter of law, relator’s permissive venue choice of Lubbock County was

not proper. Respondent granted the motions to transfer venue by order signed February

21, 2008. On April 28, relator filed the instant original proceeding.2 Relator filed an

amended petition for writ of mandamus on May 21.3


       To justify relief by mandamus, relator must demonstrate that the trial court’s venue

ruling was a clear abuse of discretion and that relator has no adequate remedy by appeal.

See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (stating

requirements for mandamus relief). We address only the second requirement.


       Even the commission of reversible error, standing alone, does not warrant relief by

mandamus. Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 308 n.11 (Tex. 1994).

“Generally, venue decisions are not reviewable by mandamus because an appeal is

available once trial has concluded, and improper venue is automatically reversible error.”



compensation benefits as exclusive remedy against employer for death or work-related
injury but not prohibiting recovery of exemplary damages for an employer’s intentional act
or omission or gross negligence causing death of employee).
       2
          Real parties in interest point out the order transferring venue was final as to the
transferring trial court and that court lost plenary power over the case thirty days later. See
In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (per curiam) (orig.
proceeding) (so holding). We do not address real parties’ contentions that our grant of
relator’s petition effectively would direct the trial court to take an action it no longer has
jurisdiction to take.
       3
         Relator contemporaneously filed a motion seeking leave to file her amended
petition. Relator’s motion for leave is granted.

                                              2
Fincher v. Wright, 141 S.W.3d 255, 262 (Tex.App.–Fort Worth 2004, no pet.) (citing, inter

alia, Tex. Civ. Prac. & Rem. Code Ann. § 15.0642 and In re Masonite, 997 S.W.2d 194,

197 (Tex. 1999) (orig. proceeding)). One of our courts of appeals has pointed to the

legislature’s enactment of Civil Practice and Remedies Code § 15.0642, authorizing

mandamus to enforce mandatory venue provisions, as indicating its agreement with judicial

rulings finding other venue decisions to be inappropriate subjects for mandamus review.

In re Rowe, 182 S.W.3d 424, 426-27 (Tex.App.–Eastland 2005, orig. proceeding) (citing

Tex. Civ. Prac. & Rem. Code Ann. § 15.0642 (Vernon 2002)).4


       In rare instances involving exceptional circumstances mandamus has been

authorized to correct improper venue procedure. See Missouri Pac., 998 S.W.2d at 215

n.18. Thus, in the seminal case for this proposition, In re Masonite, the trial court sua

sponte splintered two suits into sixteen cases to be tried in sixteen counties. 997 S.W.2d

at 197. The Supreme Court noted the general prohibition against review of venue

determinations by mandamus. It nevertheless found the trial court’s transfer procedure,

which burdened the transferee courts, the would-be jurors for each trial, and the parties

with trials amounting to fictions, created the type of exceptional circumstances warranting

review by mandamus. Id. at 198-99.


       The type of extraordinary circumstances subjecting a trial court’s venue procedure

to review by mandamus are not present in the case at bar. Rather, a venue determination

in a two-party suit, outside of suits affecting the parent-child relationship, amounts to an

       4
         See generally In re Missouri Pac. R.R., 998 S.W.2d 212, 216 (Tex. 1999)
(discussing enactment of Civil Practice and Remedies Code § 15.0642).

                                             3
incidental trial ruling correctable by ordinary appeal. Rowe, 182 S.W.3d at 426; see

Missouri Pac., 998 S.W.2d at 215. We find this precept applicable here. In reaching this

decision, we express no opinion on the merits of relator’s petition or the underlying case.

Relator’s petition for writ of mandamus is denied.




                                                James T. Campbell
                                                    Justice




                                            4